Case: 13-11349         Document: 00512789002      Page: 1    Date Filed: 10/01/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                       No. 13-11349                          FILED
                                     Summary Calendar                  October 1, 2014
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JACOB ALAN POWELL,

                                                 Defendant–Appellant.


                     Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 1:13-CR-43-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jacob Alan Powell
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California 1 and United States v. Flores. 2 Powell has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   386 U.S. 738 (1967).
       2   632 F.3d 229 (5th Cir. 2011).
    Case: 13-11349        Document: 00512789002   Page: 2   Date Filed: 10/01/2014


                                   No. 13-11349

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. 3




     3   See 5TH CIR. R. 42.2.


                                         2